PER CURIAM:
After the parties filed their appellate briefs in this case, the United States Supreme Court decided AT&T Mobility LLC v. Concepcion, — U.S. -, 131 S.Ct. 1740, 179 L.Ed.2d 742 (2011). The *895district court’s order denying Appellant’s motion to stay the proceedings pending arbitration is VACATED, and this case is fully REMANDED to the district court. The District Court is to reconsider the ease in the light of the Supreme Court’s Concepcion opinion. In the district court, discovery is to be limited to issues bearing significantly on the arbitrability of this dispute until the question of arbitrability has been decided.
VACATED and REMANDED.